Per Curiam.

We agree with the tenant-appellant that a demand for a jury trial was timely made on the adjourned date for the return of the precept because prior to that time there had been no joinder of issue on the precept. However in stipulating for the adjournment it is clear that the tenant’s counsel *282intended to waive the right to demand a jury and we see no occasion to disturb the court’s ruling to that effect.
The final order should be affirmed, with $20 costs.
Concur — Steuer, J. P., Aurelio and Tilzer, JJ.
Final order affirmed, etc.